Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00125-CR

                                   Juan MARTINEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 5481
                      Honorable N. Keith Williams, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellate counsel’s motion to withdraw is GRANTED.

      SIGNED July 22, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice